DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16610061 filed on 10/31/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 was rejected in the Non-Final Office Action of 03/17/2022 for reciting the relative term “large number”. The Applicant amended claim 9 on 07/11/2022 to remove the indefinite language, therefore, the 112(b) rejection to claim 9 is overcome.
Claims 1-4,6-9,11-15 were rejected in the Non-Final Office Action of 03/17/2022 for being obvious over Kajiura in view of Watanabe. The Applicant amended independent claims 1, 11, and 16 to clarify that the coolant guide is arranged to extend in the circumferential direction between the first clearances and the second clearances. The Applicant Also argues in their remarks of 07/11/2022, pages 6, and 7 that the combination Kajiura in view of Watanabe does not disclose the limitations of claims 1, 11, and 16 as amended. In particular, the Applicant argues that the cooling channel 50 of Watanabe is radial and not circumferential as nor required by claims 1, 11, and 16. The Examiner agrees that Watanabe extends in the radial direction and not in the circumferential direction. Further the combination of references does not provide any suggestion or motivation on how or why to modify the radial cooling channels of Watanabe to extend circumferentially between the first and second clearances. That being said, the 103 rejections to claims 1, 11, and 16 are overcome.
None of the prior arts in record, alone or in combination, disclose or suggest the combination of limitations in claims 1, 11, and 16, therefore, claims 1, 11, and 16 are deemed allowable. Claims 2-10, 12-15, and 17-20 are allowable for depending on claims 1, 11, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832